Citation Nr: 9903266	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-31 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether termination of Department of Veterans' Affairs (VA) 
death pension benefits due to the appellant's holding herself 
out to the public as the spouse of another person of the 
opposite sex was proper.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
March 1956.  He died in July 1974.  The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which terminated the appellant's VA death 
pension benefits, holding that the appellant was not entitled 
to surviving spouse status for purposes of said benefits 
because she held herself out to the public as the spouse of 
another person of the opposite sex.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2.  The appellant and the veteran were married in December 
1954 until the veteran's death in July 1974.

3.  The appellant was in receipt of VA death pension benefits 
as the surviving spouse of the veteran since July 1974; such 
benefits were terminated in May 1997, effective from April 
1980.

4.  The appellant has not remarried.

5.  The evidence shows that the appellant lives with another 
person of the opposite sex, but it does not show that she 
holds herself out to the public as the spouse of that person.

CONCLUSION OF LAW

The termination of VA death pension benefits due to the 
appellant's holding herself out to the public as the spouse 
of another person of the opposite sex was improper.  
38 U.S.C.A. §§ 101(3), 5107  (West 1991); 38 C.F.R. § 3.50(b)  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).  The appellant has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the appellant is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a).

As noted above, the appellant is seeking restoration of VA 
death pension benefits as the surviving spouse of the 
veteran.  The record discloses that the appellant was awarded 
said benefits as the veteran's surviving spouse, effective 
from the date following the veteran's death in July 1974.  
However, as stated above, said benefits were terminated in 
May 1997, effective April 1980, by RO decision that found 
that the appellant lived with another person of the opposite 
sex and held herself out to the public as the spouse of that 
person.

The evidence of record consists of a VA Declaration of 
Marital Status form; a VA Statement of Income and Net Worth 
form; several VA Improved Pension Eligibility Verification 
Reports (EVR); two VA Field Examination reports; a VA medical 
examination report; and several lay statements made by the 
appellant and others.

The Declaration of Marital Status form is dated April 1975 
and indicates that the appellant was the widow of the 
veteran.

The Statement of Income and Net Worth form, dated March 1980, 
reflects that the appellant had not remarried since the death 
of the veteran.

The claims file contains seven EVRs that are dated from 1987 
to 1993.  They all indicate that the appellant had not 
remarried since the veteran's death.

A January 1996 VA medical examination report reflects that 
ASC, the person with whom the appellant now lives, was seen 
for a psychiatric evaluation.  The report reflects that he 
indicated that he was a widower and that he had not married 
the appellant, described as "his second wife," because she 
was a veteran's widow, received a VA pension, and would stop 
receiving said benefits if they got legally married.

In light of the above VA report, a VA field examination was 
conducted to determine whether or not the appellant had 
remarried or held herself out to the public as remarried to 
ASC.  The report of that field examination, dated November 
1996, reflects that ASC was personally visited in November 
1996.  The report indicates that the appellant stated that 
she lived with ASC, but not consensually.  Inspection of the 
bedrooms of the home indicated that they lived in separate 
bedrooms.  The report shows that a neighbor was asked if the 
appellant and ASC were living consensually, and the neighbor 
stated that she did not know.  The field examiner concluded 
that the appellant and ASC were not living consensually.  A 
November 1996 statement by the appellant, associated with the 
field examination report, avers that she lived with ASC, but 
not as husband and wife.

A subsequent field examination was conducted in March 1997.  
The report of that examination indicates that ASC and the 
appellant were interviewed in March 1997.  The report 
concludes that they were living consensually.  Attached 
statements, apparently made by the appellant and ASC, 
indicate that they live together and have done so since April 
1980.

The most recent evidence of record are two additional lay 
statements by the appellant.  They are both dated in May 1997 
and assert, in essence, that the appellant was the widow of 
the veteran, had not remarried, and lived with ASC as part of 
a friendship.

Based upon the evidence of record in May 1997, the RO issued 
an administrative decision that the appellant may no longer 
be considered as the unremarried widow of the veteran for VA 
death pension benefits purposes, effective April 1980.  In 
providing the reason and bases for that decision, it was 
noted that the appellant lived with ASC and held herself out 
openly to the public as his spouse since April 1980.  The 
appellant's VA death pension benefits were subsequently 
terminated, effective April 1980.

II.  Analysis

The law provides that VA death pension benefits are 
available, under certain conditions, to surviving spouses of 
veterans who die from nonservice-connected disabilities.  
38 U.S.C.A. § 1541  (West 1991); 38 C.F.R. § 3.3(b)  (1998).  
A surviving spouse of a veteran is defined as a person of the 
opposite sex whose marriage to the veteran meets certain 
requirements pursuant to 38 C.F.R. § 3.1(j)  (1998), and who 
has not remarried or has not, since the death of the veteran, 
"lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person."  38 C.F.R. § 3.50(b)(2)  (1998).

The Board notes that, in deciding claims for VA benefits, 
when "there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

In this case, after review of the evidence, and giving the 
benefit of the doubt to the appellant, the Board finds that 
the evidence shows that the appellant, while living with 
another person of the opposite sex, does not hold herself out 
to the public as the spouse of that person.  In making this 
decision, the Board first notes that there is no evidence to 
suggest that the appellant had remarried subsequent to the 
death of the veteran.  In every pertinent VA form and lay 
statement in the claims file, the appellant indicated that 
she was not remarried.  Even the RO, in its May 1997 decision 
to terminate the appellant's death pension benefits, did not 
conclude that the appellant had remarried.  It did determine 
that the appellant held herself out to the public as the 
spouse of another person of the opposite sex, namely ASC.  
The Board disagrees.

The evidence of record does show that the appellant currently 
lives with ASC and has done so since April 1980; even the 
appellant admits to this fact.  However, that is not 
sufficient grounds to terminate the appellant's surviving 
spouse status.  The preponderance of the evidence must also 
show that the appellant holds herself openly to the public as 
the spouse of ASC.  38 C.F.R. § 3.50(b)  (1998).  Here, the 
evidence supporting that conclusion is ASC's VA psychiatric 
examination report and the March 1997 field examination 
report.  The psychiatric examination  report indicates that 
ASC stated that he had not married the appellant because she 
would lose her VA benefits; however, the Board finds this 
evidence probative only to the issue of whether ASC would 
marry the appellant.  It is not probative of the issue of 
whether the appellant considers herself the spouse of ASC, or 
whether she holds herself out to the public as such.  In 
addition, although the March 1997 field examination report 
concluded that the appellant and ASC were living 
consensually, it provides no objective evidence for this 
conclusion.  In fact, it shows that, upon interviewing a 
neighbor, the neighbor "did not know" if the appellant and 
ASC were living consensually.  Even if the Board accepts the 
report's conclusion that the two were living consensually, 
this fact does not necessarily support the conclusion that 
the appellant held herself out to the public as the spouse of 
ASC.   

Specifically refuting the March 1997 field examination report 
is the November 1996 VA field examination report which 
concluded that the appellant and ASC were not living 
consensually, providing objective evidence that they lived in 
separate bedrooms.  Moreover, the Board finds no evidence in 
the claims file where the appellant suggested that she 
considered ASC to be her spouse.  She consistently indicated 
on all her VA forms and in her lay statements that she is not 
remarried.  She has described her relationship with ASC as 
one of "friendship."

Overall, giving the benefit of the doubt to the appellant as 
per 38 C.F.R. § 5107(b), the Board finds that the evidence of 
record supports the conclusion that the appellant does not 
hold herself out to the public as the spouse of another 
person of the opposite sex.  Thus, the Board finds that 
termination of her VA death pension 
benefits for this reason was improper.  Consequently, the 
appellant's claim is granted.


                                                                           
(CONTINUED ON NEXT PAGE)


ORDER

The appeal is granted.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -
